There is but one bill of exceptions in this record. Its complaint is of argument. While the bill of exceptions is approved by the trial court with the qualification that no objection was made to the argument at the time and no instruction was asked that the jury be told not to consider same, as stated in our original opinion, we also note there is no statement that said argument was not a legitimate deduction from facts before the jury.
We have carefully reviewed the facts with a view of determining whether we correctly held that there was no need for a charge on aggravated assault. We have concluded that the facts do not demand such a charge. The court gave a special charge asked by appellant which seems to us to present with fair accuracy and fullness the affirmative defensive theory.
The motion for rehearing will be overruled.
Overruled.